United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2452
                                  ___________

Bouid Lee, suing as Mr. Lee,           *
                                       *
                   Appellant,          *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the District
Minneapolis Public Schools;            * of Minnesota.
Independent School District No. 1,     *
sued as Special School District        *     [UNPUBLISHED]
Number One; Dr. John Googins;          *
T. Factor; Kim Houle,                  *
                                       *
                   Appellees.          *
                                  ___________

                            Submitted: October 17, 2003

                                 Filed: October 28, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Bouid Lee appeals the district court's* dismissal of Lee's civil complaint.
Having carefully reviewed the record and the parties' submissions on appeal, we


      *
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
conclude Lee's complaint was properly dismissed. We thus affirm the judgment of
the district court. See 8th Cir. R. 47B. We also deny all pending motions.
                        ______________________________




                                      -2-